Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is in response to the Applicant’s amendment filed on March 29, 2022.  Claims 1-20 are pending and will be considered for examination.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-7 are directed to a method, which is a process. Claims 8-14 are directed to a “computer-readable media”, which is a manufacture. Claims 15-20 are directed to an apparatus, which is a machine. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.  
Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 8, and 15 recite the limitations receiving, a selection of a first product; generating an image of the first product and a plurality of attributes; receiving a first user input of one or more selected attributes of the plurality of attributes; receiving a second user input of one or more ratings corresponding to the one or more selected attributes, wherein the one or more ratings indicate the level of importance of the one or more selected attributes to a user; querying a product based on the one or more selected attributes and the one or more ratings corresponding to the one or more selected attributes to identify a first group of products related to the first product; outputting images of products in the first group of products identified based on the one or more selected attributes and the one or more ratings corresponding to the one or more selected attributes; receiving a third user input indicating a selected product from the first group of products; determining a selected attribute of the selected product; querying the product based on the selected attribute to identify one or more additional products matching the selected attribute; and outputting the one or more additional products matching the selected attribute.
Claims 1, 8, and 15 recite the abstract idea of receiving a first user input of one or more attributes of a product, receiving a second user input of one or more ratings corresponding to the one or more selected attributes indicating the level of importance of the attributes, receiving a third user input indicating a selected product from a group of products, and outputting one or more additional products matching the selected attribute. This is an abstract idea because it covers the certain methods of organizing human activity (targeted advertising or marketing).  Providing a user with one or more additional products matching selected attributes that are important to the user and that are based on a user’s selection is a form of targeted advertisement or marketing that is intended to generate interest on part of the user in a product. Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea identified in claims 1, 8, and 15.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-14 recite the additional elements of a computing device, a user interface, a display, and memory. Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 15-20 recite the additional elements of a processor, a user interface, a display, and memory. Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-14 recite the additional elements of a computing device, a user interface, a display, and memory.  Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claims 15-20 recite the additional elements of a processor, a user interface, a display, and memory. Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.

	
	

	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection 35 U.S.C. 101, set forth in this Office action.
	Claims 1, 8, and 15 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“...wherein the one or more ratings indicate a level of importance of the one or more selected attributes to a user...outputting, within the user interface, images of products in the first group of products identified based on the one or more selected attributes and the one or more ratings corresponding to the one or more selected attributes...”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 6,083,267 (“Motomiya”): Motomiya teaches a method comprising: receiving, by a computing device (Fig. 1, “8”), a selection of a first product (col. 3, lines 57-66 teaches presenting a user with a plurality of commodities and receiving a selection of a commodity; col. 4, lines 29-30); generating a user interface (Fig. 5A) comprising an image of the first product (Fig. 5A, “54”) and a plurality of attributes (Fig. 5A; col. 4, lines 32-35 teaches length and color of fasteners and beads); outputting the user interface to a display of the computing device (Fig. 5A); receiving, via the user interface and the display, a first user input of one or more selected attributes of the plurality of attributes (col. 4, lines 55- 67 teaches that the user selects material, length, and color; and col. 5, lines 6-15 teaches selecting fasteners); querying, by the computing device (Fig. 1, “8”), a product memory based on the one or more selected attributes (Fig. 1, “5”) corresponding to the one or more selected attributes to identify a first group of products related to the first product (Fig. 5B, “56” shows a plurality of fasteners); outputting, within the user interface, images of products in the first group of products (Fig. 5B); receiving, via the user interface and the display, a third user input indicating a selected product from the first group of products (col. 3, lines 57-66 teaches presenting a user with a plurality of commodities and receiving a selection of a commodity; col. 4, lines 29-30); determining, by the computing device, a selected attribute of the selected product (Fig. 6A, “61” shows bead colors); querying, by the computing device, the product memory based on the selected attribute to identify one or more additional products matching the selected attribute (Fig. 6A, “62”; col. 6, lines 4-9 shows bead shapes); and outputting, within the user interface, the one or more additional products matching the selected attribute (Fig. 6A). Motomiya does not teach or suggest the limitations identified above.
(ii) US 2006/0241901 A1 (“Hanus”): Hanus teaches that user can indicate the level of importance of an attribute when searching for a vehicle (Fig. 3B, “310”). Hanus also teaches that the level of importance can be adjusted (Fig. 3C). However, there is no motivation for combining Hanus with Motomiya.
(iii) “Willingness to pay for electric vehicles and their attributes” by Michael K. Hidrue et al. (“Hidrue”): Hidrue teaches various attributes associated with electric vehicles (Fig. 1). However, Hidrue does not teach or suggest the limitations identified above.

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.
The Applicant argues that the claims do not recite an abstract idea. The examiner respectfully disagrees. Claims 1, 8, and 15 recite the abstract idea of receiving a first user input of one or more attributes of a product, receiving a second user input of one or more ratings corresponding to the one or more selected attributes indicating the level of importance of the attributes, receiving a third user input indicating a selected product from a group of products, and outputting one or more additional products matching the selected attribute. This is an abstract idea because it covers the certain methods of organizing human activity (targeted advertising or marketing).  Providing a user with one or more additional products matching selected attributes that are important to the user and that are based on a user’s selection is a form of targeted advertisement or marketing that is intended to generate interest on part of the user in a product. Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea identified in claims 1, 8, and 15.
The Applicant also argues that the claims are integrated into a practical application. The examiner respectfully disagrees. Whether taken individually, or in combination as a whole, the additional elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/          Primary Examiner, Art Unit 3625